Case 1:20-cv-00429-JAO-RT Document 7 Filed 10/09/20 Page 1 of 5          PageID #: 34




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

SHANNON FOSTER, an Individual, )           CIVIL NO. 20-00429 JAO-RT
                               )
             Plaintiff,        )           ORDER TO SHOW CAUSE WHY THIS
                               )           ACTION SHOULD NOT BE
      vs.                      )           DISMISSED WITHOUT PREJUDICE
                               )
MARRIOTT OWNERSHIP             )
RESORTS, INC., a Delaware      )
corporation dba MARRIOTT       )
VACATION CLUB                  )
INTERNATIONAL, et al.,         )
                               )
             Defendants.       )
                               )
                               )

            ORDER TO SHOW CAUSE WHY THIS ACTION
         SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

      On October 7, 2020 Plaintiff Shannon Foster (“Plaintiff”) filed a First

Amended Complaint (“FAC”), ECF No. 2, asserting diversity jurisdiction as the

basis for subject matter jurisdiction in this action against Defendants Marriott

Ownership Resorts, Inc. (“Marriott”) and MVH of Hawaii, Inc. (“MVH”).1 FAC ¶

3. “Courts have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559



1
   In the caption of the FAC, Plaintiff names “MVW of Hawaii” as one of the
defendants, but names “MVH of Hawaii, Inc.” in the body of the FAC. See FAC ¶
3.
Case 1:20-cv-00429-JAO-RT Document 7 Filed 10/09/20 Page 2 of 5            PageID #: 35




U.S. 77, 94 (2010). The Court is presumed to lack subject-matter jurisdiction, and

the plaintiff bears the burden of establishing that subject-matter jurisdiction is

proper. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the

Court lacks subject matter jurisdiction, an action must be dismissed. Fed. R. Civ.

P. 12(h)(3).

      Federal district courts have original jurisdiction over cases where the amount

in controversy exceeds $75,000, exclusive of interest and costs, and where the

matter in controversy is between citizens of different states. See 28 U.S.C. §

1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs be

a citizen of a different state than each of the defendants. See Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

      The Complaint asserts the amount in controversy is in excess of $75,000,

FAC ¶ 3; Plaintiff “at all material times was a resident of California” and she “is

now a resident of Idaho,” FAC ¶ 1; and Marriott and MVH are both Delaware

corporations, FAC ¶ 2. Plaintiff adds that Marriott does business as Marriott

Vacation Club International (“Vacation Club”); and MVH “owns and/or operates

and does business as” Marriott’s Ko Olina Beach Club (“Ko Olina”), which in turn

also “does business under Vacation Club’s name.” FAC ¶ 2. Plaintiff further


                                           2
Case 1:20-cv-00429-JAO-RT Document 7 Filed 10/09/20 Page 3 of 5                PageID #: 36




asserts that Ko Olina is located in “Kapelei [sic], HI 96707,” and that both

Vacation Club and Ko Olina were “at all material times, registered as foreign

corporations with the Hawaii Secretary of State, making them corporate citizens of

Hawaii.” Id.

      Plaintiff’s allegations as to the citizenship of each party is deficient. First,

the FAC does not assert Plaintiff’s citizenship; instead it merely asserts that

Plaintiff was previously a “resident” of California and is now a “resident” of Idaho.

“To be a citizen of a state, a natural person must first be a citizen of the United

States.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (citing

Newman–Green, Inc. v. Alfonzo–Larrain, 490 U.S. 826, 828 (1989)). The natural

person’s “state citizenship is then determined by her state of domicile, not her state

of residence[.] A person residing in a given state is not necessarily domiciled

there, and thus is not necessarily a citizen of that state.” Id. (citing Weible v.

United States, 244 F.2d 158, 163 (9th Cir. 1957)).

      Second, it is well settled that a corporation is a citizen of “(1) the state where

its principal place of business is located, and (2) the state in which it is

incorporated.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

(9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)) (emphasis added). Although

Plaintiff asserts that both Marriott and MVH are incorporated in Delaware, and that

both do business in Hawaiʻi under other names that are “registered with the Hawaii


                                            3
Case 1:20-cv-00429-JAO-RT Document 7 Filed 10/09/20 Page 4 of 5           PageID #: 37




Secretary of State,” without more, these allegations do not establish that

Defendants are also Hawaiʻi citizens, as the allegations do not demonstrate that

Hawaiʻi is either corporation’s “principal place of business” or “nerve center,”

Hertz Corp. v. Friend, 559 U.S. 77, 98 (2010), i.e., “the place of actual direction,

control, and coordination.” 3123 SMB LLC v. Horn, 880 F.3d 461, 471 (9th Cir.

2018) (quoting Hertz, 559 U.S. at 97).

      Absent the foregoing information, the Court is unable to ascertain whether

diversity jurisdiction exists. Accordingly, Plaintiff is ORDERED TO SHOW

CAUSE why this action should not be dismissed without prejudice for lack of

subject matter jurisdiction. Plaintiff must file a response to this Order to Show

Cause by October 23, 2020, providing complete information concerning the

citizenship of the named defendants. Failure to timely respond to this Order to

Show Cause will result in a finding that Plaintiff has failed to carry her burden of

establishing subject matter jurisdiction and the Court will dismiss the action

without prejudice.

      //

      //

      //

      //

      //


                                          4
Case 1:20-cv-00429-JAO-RT Document 7 Filed 10/09/20 Page 5 of 5                PageID #: 38




       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, October 9, 2020.




CV 20-00429 JAO-RT; Foster v. Marriott Ownership Resorts, Inc., et al.; ORDER TO SHOW CAUSE
WHY THIS ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                             5
